Citation Nr: 1034092	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-14 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; bilateral hearing loss 
disability is unrelated to service.

2.  Tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2004, prior to adjudication of the 
Veteran's claim, discussed the evidence necessary to support a 
claim for service connation.  The Veteran was asked to submit or 
identify evidence showing that his claimed bilateral hearing loss 
and tinnitus had existed since service.  The evidence of record 
was listed and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  

A March 2006 letter discussed the manner in which VA determines 
disability ratings and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, two VA audiological 
examinations have been conducted.  The Board finds that the May 
2010 examination was adequate, in that it was conducted by a 
neutral, skilled provider who reviewed the claims file and 
offered a rationale for her conclusions.  The Board notes that in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability.  
Here, the audiologists elicited information concerning the 
functional effects of the Veteran's hearing loss, noting that he 
had problems hearing in the presence of background noise.  In 
essence, the record adequately addresses the overall picture of 
the functional effects presented by the Veteran's hearing loss 
over the course of the appeal.  Therefore, the Board finds that 
no prejudice results to the Veteran in that the functional 
effects of his hearing loss disability are adequately addressed 
by the record.

The Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   
Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board notes the record does not establish the Veteran's 
participation in combat.  Thus, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service treatment records reflect that audiometric testing was 
conducted at enlistment and discharge, as well as twice during 
the Veteran's period of active service.  During the enlistment 
examination in June 1961, puretone thresholds were as follows:





HERTZ




1000
2000
3000
4000

Right

0
0
5
-5

Left

5
10
10
0


In November 1964, the following puretone thresholds were 
recorded:





HERTZ




1000
2000
3000
4000

Right

5
5
5
0

Left

20
15
15
15



During his discharge examination in May 1965, the Veteran's 
puretone thresholds were as follows:







HERTZ




1000
2000
3000
4000

Right

5
0
5
0

Left

10
5
5
10


Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)- American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards should be converted to ISO-ANSI 
standards. The aforementioned tables showing audiometric readings 
in service reflect ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
Speech recognition ability was not recorded.

In his September 2004 claim, the Veteran indicated that his 
hearing loss and tinnitus had begun during service, from 1961 to 
1965.  

A VA audiological examination was conducted in December 2004.  
The Veteran's history was reviewed.  He reported that he had the 
greatest difficulty hearing when there was background noise.  He 
endorsed exposure to jet engines, air compressors, cannons, and 
rifle fire during service, and indicated that although hearing 
protection was provided, he did not always use it.  He also 
reported post-service occupational noise exposure and that 
related to some hunting.  He stated that he could not recall the 
initial onset of his tinnitus, and related that it was constant.  
The audiologist noted that the Veteran's hearing on discharge was 
normal bilaterally.  The following puretone thresholds were 
reported:





HERTZ




1000
2000
3000
4000
Average
Right

15
20
60
65
40
Left

20
35
65
65
46

Speech discrimination testing revealed scores of 100 percent 
bilaterally.  The examiner concluded that hearing loss was not 
caused by or a result of service.

An additional VA examination was conducted in May 2010.  The 
Veteran's history was reviewed.  He endorsed bilateral constant 
tonal and buzzing tinnitus which began in service.  Audiometric 
testing revealed the following puretone thresholds:





HERTZ




1000
2000
3000
4000

Right

15
20
70
70
49
Left

20
40
65
70
44

Speech recognition scores were 96 percent for the right ear and 
100 percent for the left.  The examiner concluded that hearing 
loss was not caused by or a result of any disease or injury in 
service.  She reasoned that exposure to either impulse sounds or 
continuous exposure can cause a temporary threshold shift which 
disappeared in 16 to 48 hours after exposure.  She noted that 
impulse sounds might also damage the structure of the inner ear 
resulting in an immediate hearing loss and that continuous 
exposure to loud noise could also damage the structure of the 
hair cells resulting in hearing loss.  She indicated that if the 
hearing did not recover completely from a temporary threshold 
shift, a permanent threshold shift and permanent damage to the 
inner existed.  She indicated that since the damage was done when 
exposure to noise occurred, a normal audiogram with no 
significant threshold shifts subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
damage.  She pointed out that enlistment and discharge 
examinations indicated normal hearing thresholds levels 
bilaterally and that there were no significant threshold shifts 
indicated.  She also pointed out that tinnitus had been reported 
in many cases following a history of noise exposure even when 
hearing loss was not present.  Therefore, she concluded that no 
permanent damage affecting the Veteran's hearing was indicated.

Regarding the Veteran's tinnitus, the examiner concluded that it 
was at least as likely as not caused by disease or injury in 
service.  In that regard, she noted the Veteran's report of 
constant tonal buzzing tinnitus beginning after exposure to jet 
engine noise during service.  She noted the Veteran's report that 
he had complained to a medical provider and his First Sergeant, 
and that he was told to just live with it.  She also noted that 
significant noise exposure was implied in the Veteran's claims 
file and that the Veteran correlated his tinnitus to in-service 
noise exposure.

Having carefully reviewed the evidence pertaining to this claim, 
the Board finds that service connection for bilateral hearing 
loss disability is not warranted.  In this regard, the Board 
acknowledges the Veteran's statement that he has suffered from 
hearing loss since service.  While the Veteran is competent to 
report on symptoms and when they occurred, the Board notes that 
his service discharge examination revealed normal hearing 
bilaterally.  Such an objective finding is counter to the 
Veteran's current report that he had hearing loss during service 
and in the years directly thereafter.  Moreover, while there is 
some evidence of a puretone threshold shift during service, the 
May 2010 VA examiner adequately explained that a normal audiogram 
following noise exposure would verify that no permanent damage 
had been incurred.  Moreover, the Veteran has identified no 
treatment or diagnosis of hearing loss in the years following 
service, until his 2004 claim and VA examination.  The record 
does not otherwise contain any credible evidence demonstrating 
hearing loss in the years immediately following service.  Thus, 
the Board finds that there is no credible evidence suggesting the 
onset of hearing loss during service or demonstrating a 
continuity of symptomatology since service.

In summary, the most credible evidence points to a remote, post-
service onset of the Veteran's hearing loss disability, and that 
the post-service diagnosis of hearing loss disability is not 
related to service.  

Therefore, the Board further finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
doctrine of reasonable doubt is not applicable in the instant 
appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also determined that service-connection for 
tinnitus is warranted.  Here, the Veteran reports the onset of 
tinnitus during service and indicates that he continues to 
experience tonal and buzzing symptoms.  Moreover, the May 2010 VA 
examiner concluded that tinnitus was at least as likely as not 
related to service.  As such, the Board finds that service 
connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


